Citation Nr: 1505702	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  13-07 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hearing loss disability of the right ear.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In November 2014, the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with Virtual VA paperless claims processing system (Virtual VA).  

Virtual VA also contains VA treatment records from the Minneapolis Healthcare System dated in March 2012; other documents are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.  The Veterans Benefits Management System does not contain any relevant documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A March 2012 VA internal medicine attending note stated that the Veteran presented to establish co-managed primary care, and that the Veteran's main concern was getting hearing aids for his partial hearing loss.  In a March 2012 follow up results letter to the Veteran, a future appointment in May 2012 at the audiology clinic was listed.  Further, an addendum to the March 2012 VA internal medicine attending note listed the Veteran's non-VA primary care physician as a Dr. S.A. at Park Nicollet.

Currently, the only treatment records associated with the evidentiary record are the Veteran's March 2012 VA treatment records.  During his November 2014 videoconference hearing before the Board, the Veteran testified that he continues to receive VA treatment, and that he had discussed his hearing loss with his VA primary care physician, to include whether his right ear hearing loss disability might also be related to his in-service acoustic trauma.

On remand, the AOJ should obtain the Veteran's outstanding VA treatment records.  The AOJ should also ask the Veteran whether his former private primary care physician, Dr. S.A., treated and/or discussed the Veteran's right ear hearing loss; if so, the AOJ should make appropriate efforts to obtain those private treatment records.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify any private treatment related to his right ear hearing loss, to include asking whether his former private primary care physician, Dr. S.A. at Park Nicollet, treated and/or discussed his right ear hearing loss.  The AOJ should undertake appropriate development to obtain any pertinent private treatment records, to include treatment records from Dr. S.A., if appropriate.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain all outstanding VA treatment records, to include any scanned audiometric testing results.  All obtained records should be associated with the evidentiary record.

3. The AOJ should conduct any other development deemed appropriate.

4. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

